REVENUESHARES ETF TRUST REVENUESHARES LARGE CAP FUND REVENUESHARES MID CAP FUND REVENUESHARES SMALL CAP FUND REVENUESHARES FINANCIALS SECTOR FUND REVENUESHARES ADR FUND REVENUESHARES NAVELLIER OVERALL A-100 FUND REVENUESHARES CONSUMER DISCRETIONARY SECTOR FUND REVENUESHARES CONSUMER STAPLES SECTOR FUND REVENUESHARES ENERGY SECTOR FUND REVENUESHARES HEALTH CARE SECTOR FUND REVENUESHARES INDUSTRIALS SECTOR FUND REVENUESHARES INFORMATION TECHNOLOGY SECTOR FUND REVENUESHARES MATERIALS SECTOR FUND REVENUESHARES UTILITIES SECTOR FUND Supplement dated March 10, 2014 to the Statement of Additional Information (“SAI”) dated October 28, 2013 The Board of Trustees of the RevenueShares ETF Trust (the “Trust”) has approved the appointment of Jennifer L. Fox as Secretary of the Trust. Therefore, the following replaces the third row of the “Officers” table in the “Management of the Trust” section on page B-12 of the SAI: Jennifer L. Fox One Commerce Square 2005 Market Street Suite 2020 Philadelphia, PA 19103 Year of Birth: 1972 Secretary Since February 2014 Technical Analyst, VTL, from 2004 to present. Please retain this Supplement with your SAI for future reference. REVENUESHARES ETF TRUST REVENUESHARES EMERGING MARKET FUND REVENUESHARES ULTRA DIVIDEND FUND Supplement dated March 10, 2014 to the Statement of Additional Information (“SAI”) dated September 24, 2013, as revised November 14, 2013 The Board of Trustees of the RevenueShares ETF Trust (the “Trust”) has approved the appointment of Jennifer L. Fox as Secretary of the Trust. Therefore, the following replaces the third row of the “Officers” table in the “Management of the Trust” section on page 10 of the SAI: Jennifer L. Fox One Commerce Square 2005 Market Street Suite 2020 Philadelphia, PA 19103 Year of Birth: 1972 Secretary Since February 2014 Technical Analyst, VTL, from 2004 to present. Please retain this Supplement with your SAI for future reference.
